DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9-10 are currently amended.
Claims 1-8 and 16-19 are canceled.
Claims 9-15 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant contends that certain improvements integrate any judicial exception into a practical application. Specifically, Applicant contends the claim amendments recite improvements in the technological systems that power modern financial markets, the improvements including a trust model, immutable nature of a distributed ledger, efficiency of a smart contract, lower technical overhead, and near-real time transfer of title of underlying assets. Examiner respectfully disagrees. First, the claims fail to reflect what applicant contends is an improvement. That is, the claims do not include the components nor steps of the invention that provide the improvement described in the specification, including a trust model, immutable nature, efficiency, lower technical overhead, and near-real time transfers. Also, what applicant contends is an improvement is merely an improvement in an abstract idea, and not an improvement in the functioning of computers, nor technology, nor a technical field. Moreover, a general-purpose computer would be capable of performing these same operations of a mere improvement in an abstract idea. Accordingly, this contention is unpersuasive.
Applicant also contends that, when viewed as a whole, the pending claims recite a non-conventional and non-generic arrangement of elements that are patent eligible, thus reciting an inventive concept that amounts to significantly more than any abstract idea that may be present in the claims. Examiner respectfully disagrees. The additional elements, taken individually and in combination, do not result in claim 9 and the dependent claims, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible. Accordingly, this contention is unpersuasive. Accordingly, this ground of rejection is maintained.

35 U.S.C. § 102
Applicant contends that the claim amendments distinguish the claims over the prior art. Examiner respectfully disagrees because the cited reference of Non-Patent Literature “How Can Collateral Management Benefit from DLT?” by Deutsche Bundesbank (hereinafter “Deutsche Bundesbank”) discloses "posting, to a distributed ledger platform, an identification of the collateral asset" (Page 2 “Token transfers are recorded on an immutable ledger which is shared between relevant parties”; Page 8 “… recording of token transfers amongst participants”; Page 8 “The Collateral Token Layer is a DLT-based peer-to-peer network which maintains the registry of issued tokens and tracks token transfers”), "verifying, by a smart contract executed by the distributed ledger platform" (Page 9 "When securities are safekept for the TTP, corporate actions can occur. To handle these events, there need to be either mechanisms in place which handle them off-ledger or the respective functionalities must be implemented through smart contracts as well"; Page 10 Governance; Page 19 Smart Contract), "that the collateral asset is acceptable to the client of the second platform, wherein the verifying is based on the identification of the collateral asset and a collateral requirement rule of the client of the second collateral custodian" (Page 4 “… moving and valuing collateral based on pre-agreed parameters criteria”; Page 5 “… according to applicable rules.”; Page 8 “… maintaining and applying eligibility rules for securities generally acceptable to the TTP”). Accordingly, this contention is unpersuasive.

Election/Restrictions
Applicant's election without traverse of Group I and Species B, claims 9-15, in the reply filed on 10/25/2022 is acknowledged. Claims 1-8 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1
Claims 9-15 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 9 recites (i.e., sets forth or describes) an abstract idea of receiving a collateral asset for a target asset, verifying that the collateral asset meets rules, releasing the target asset in response to receiving the collateral, and bookkeeping. Specifically, but for the additional elements, Claim 9 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior or relationships or interactions between people. For instance, the claimed receiving a collateral asset for a target asset, verifying that the collateral asset meets rules, and releasing the target asset in response to receiving the collateral is an example of fundamental economic principles or practices because it involves mitigation of risk for receiving a target asset by putting up collateral. Also, the claimed posting of an identification of the collateral asset is an example of fundamental economic principles or practices because it involves the fundamental economic principle of bookkeeping. Also, the claimed receiving a collateral asset for a target asset, verifying that the collateral asset meets rules, and releasing the target asset in response to receiving the collateral is an example of commercial or legal interactions because it involves agreements in the form of contracts between two clients for the exchange of a target asset for receiving collateral. Also, the claimed receiving a collateral asset for a target asset, verifying that the collateral asset meets rules, and releasing the target asset in response to receiving the collateral is an example of managing personal behavior or relationships or interactions between people because it involves following rules between people, being the exchange of a target asset for receiving collateral between two clients. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
receiving, at a first collateral custodian computer system for a collateral custodian and from a client of the first collateral custodian, a collateral asset for a target asset held by a client of a second collateral custodian
posting, to a distributed ledger platform, an identification of the collateral asset
verifying, by a smart contract executed by the distributed ledger platform, that the collateral asset is acceptable to the client of the second platform, wherein the verifying is based on the identification of the collateral asset and a collateral requirement rule of the client of the second collateral custodian
tokenizing the collateral asset and writing a collateral token to a distributed ledger platform
wherein the second collateral custodian tokenizes the target asset writes a target asset token to the distributed ledger platform, receives, from the distributed ledger platform, the collateral token, and releases the target asset token to the first collateral custodian in response to receiving the collateral token


Step 2A Prong Two
Claim 9 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “at a first collateral custodian computer system”, “to a distributed ledger platform”, “by a smart contract executed by the distributed ledger platform” and “from the distributed ledger platform” merely serve as a tool to perform the abstract idea. Further, the additional elements “tokenizing the collateral asset and writing a collateral token to a distributed ledger platform”, “tokenizes the target asset writes a target asset token to the distributed ledger platform” and “token” generally links the use of the judicial exception to a particular technological environment, that being of distributed ledger technology. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 9, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 10-15 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 10 recites the abstract idea of retrieving collateral rules. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 10 recites the additional element of “by the collateral custodian computer system”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 11 recites the additional element of “wherein the one or more collateral rules are written to the distributed ledger platform”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of distributed ledger technology.
Claim 12 recites additional details of the type of data included in the collateral asset and target asset. Therefore, it recites additional abstract ideas.
Claim 13 recites additional details of the type of data included in the collateral asset and target asset. Therefore, it recites additional abstract ideas.
Claim 14 recites the additional element of “wherein a first agent/intermediary tokenizes the collateral asset and writes the collateral token to the distributed ledger platform and a second agent/intermediary tokenizes the target asset and writes the target asset token to the distributed ledger platform”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of distributed ledger technology.
Claim 15 recites the abstract idea of escrowing of assets. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 15 recites the additional element of “after being tokenized”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of distributed ledger technology.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature “How Can Collateral Management Benefit from DLT?” by Deutsche Bundesbank (hereinafter “Deutsche Bundesbank”).

Claim 9: 
Deutsche Bundesbank discloses:
receiving, at a first collateral custodian computer system for a collateral custodian and from a client of the first collateral custodian, a collateral asset for a target asset held by a client of a second collateral custodian (Page 6 “… eligible collateral which is safekept in accounts at custodians”; Page 6 “… the securities need only to be moved once from the collateral giver’s account to the account of the TTP”; Page 8 “… a client needs to transfer securities to the TTP at the custodian level … the TTP maintains the securities for the client … The TTP and its clients can maintain accounts with different custodians and are hence able to mobilize and combine client holdings from different depository locations into one token”; Page 14 “The TTP … holds securities on behalf of the beneficial owners at one or even multiple custodians …”)
posting, to a distributed ledger platform, an identification of the collateral asset (Page 2 “Token transfers are recorded on an immutable ledger which is shared between relevant parties”; Page 8 “… recording of token transfers amongst participants”; Page 8 “The Collateral Token Layer is a DLT-based peer-to-peer network which maintains the registry of issued tokens and tracks token transfers”)
verifying, by a smart contract executed by the distributed ledger platform (Page 9 "When securities are safekept for the TTP, corporate actions can occur. To handle these events, there need to be either mechanisms in place which handle them off-ledger or the respective functionalities must be implemented through smart contracts as well"; Page 10 Governance; Page 19 Smart Contract), that the collateral asset is acceptable to the client of the second platform, wherein the verifying is based on the identification of the collateral asset and a collateral requirement rule of the client of the second collateral custodian (Page 4 “… moving and valuing collateral based on pre-agreed parameters criteria”; Page 5 “… according to applicable rules.”; Page 8 “… maintaining and applying eligibility rules for securities generally acceptable to the TTP”)
tokenizing the collateral asset (Page 2 “creates representative tokens”; Page 5 “once a token has been created”; Page 5 “… creates representative tokens.”; Page 6 “Once the securities are tokenized …”; Page 8 “… creation and loading of tokens on receipt of securities”; Page 19 “Tokenization …”) and writing a collateral token to a distributed ledger platform (Page 2 “Token transfers are recorded on an immutable ledger which is shared between relevant parties”; Page 8 “… recording of token transfers amongst participants”; Page 8 “The Collateral Token Layer is a DLT-based peer-to-peer network which maintains the registry of issued tokens and tracks token transfers”)
wherein the second collateral custodian tokenizes the target asset (Page 2 “creates representative tokens”; Page 5 “once a token has been created”; Page 5 “… creates representative tokens.”; Page 6 “Once the securities are tokenized …”; Page 8 “… creation and loading of tokens on receipt of securities”; Page 19 “Tokenization …”) writes a target asset token to the distributed ledger platform, (Page 2 “Token transfers are recorded on an immutable ledger which is shared between relevant parties”; Page 8 “… recording of token transfers amongst participants”; Page 8 “The Collateral Token Layer is a DLT-based peer-to-peer network which maintains the registry of issued tokens and tracks token transfers”) receives, from the distributed ledger platform, the collateral token (Page 2 “These tokens can then be transferred instantly between the participants in the network and thus be used as collateral”; Page 5 “once a token has been created it can be directly exchanged between the collateral giver and the collateral taker”; Page 6 “… make collateral available to the respective counterparties.”; Page 6 “eligible collateral which is safekept in accounts at custodians is transferred from the collateral giver to the collateral taker”; Page 6 “… representative tokens can be transferred”; Page 8 “When a token is transferred from one participant to another …”; Page 9 “To use a token as collateral, a token transfer from the collateral giver to the collateral taker has to be processed … token has to be released to the collateral taker”; Page 14 “… through the transfer of tokens”) and releases the target asset token to the first collateral custodian in response to receiving the collateral token (Page 2 “These tokens can then be transferred instantly between the participants in the network and thus be used as collateral” ; Page 5 “once a token has been created it can be directly exchanged between the collateral giver and the collateral taker”; Page 6 “… representative tokens can be transferred”; Page 8 “When a token is transferred from one participant to another …”; Page 14 “… through the transfer of tokens”)

Claim 10: 
Deutsche Bundesbank discloses all limitations of claim 9. Deutsche Bundesbank further discloses:
retrieving, by the collateral custodian computer system, one or more collateral requirement rules for the client of the second collateral custodian (Page 4 “… pre-agreed parameters criteria”; Page 8 “… maintaining and applying eligibility rules for securities generally acceptable to the TTP”)

Claim 11: 
Deutsche Bundesbank discloses all limitations of claim 10. Deutsche Bundesbank further discloses:
wherein the one or more collateral rules are written to the distributed ledger platform (Page 2 “Token transfers are recorded on an immutable ledger which is shared between relevant parties”; Page 8 “… recording of token transfers amongst participants”; Page 8 “The Collateral Token Layer is a DLT-based peer-to-peer network which maintains the registry of issued tokens and tracks token transfers”)

Claim 12: 
Deutsche Bundesbank discloses all limitations of claim 9. Deutsche Bundesbank further discloses:
wherein the collateral asset and the target asset are the same type of asset (Page 19 “Tokens are a digital representation of one or more assets or rights. Tokens can represent basically anything, not only cash and securities, but also real estate or precious metals.”)

Claim 13: 
Deutsche Bundesbank discloses all limitations of claim 9. Deutsche Bundesbank further discloses:
wherein the collateral asset and/or the target asset are bonds (Page 19 “Tokens are a digital representation of one or more assets or rights. Tokens can represent basically anything, not only cash and securities, but also real estate or precious metals.”)

Claim 14: 
Deutsche Bundesbank discloses all limitations of claim 9. Deutsche Bundesbank further discloses:
wherein a first agent/intermediary tokenizes the collateral asset and writes the collateral token to the distributed ledger platform (Page 6 “… or through triparty services offered by the custodian”) and a second agent/intermediary tokenizes the target asset and writes the target asset token to the distributed ledger platform (Page 6 “… or through triparty services offered by the custodian”)

Claim 15: 
Deutsche Bundesbank discloses all limitations of claim 9. Deutsche Bundesbank further discloses:
wherein the collateral asset and the target asset are escrowed after being tokenized (Page 6 “… eligible collateral which is safekept in accounts at custodians”; Page 6 “… the securities need only to be moved once from the collateral giver’s account to the account of the TTP”; Page 8 “… a client needs to transfer securities to the TTP at the custodian level … the TTP maintains the securities for the client … The TTP and its clients can maintain accounts with different custodians and are hence able to mobilize and combine client holdings from different depository locations into one token”; Page 14 “The TTP … holds securities on behalf of the beneficial owners at one or even multiple custodians …”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685